Citation Nr: 0947681	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-21 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as psychosis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2005, the Board denied the Veteran's application to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a November 2007 memorandum decision, 
vacated the Board's decision insofar as it determined that 
the Veteran had not submitted new and material evidence to 
reopen his psychiatric disorder claim and remanded the case 
to the Board for action consistent with the memorandum 
decision.

In January 2009, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder by decisions dated in September 1978, August 1980, 
March 1982, and August 1983.  After the initial denial, the 
subsequent denials found that there was no new and material 
evidence received to reopen the claim.   

2.  Most recently, the RO found no new and material evidence 
had been received to reopen the claim for various psychiatric 
disorders, including psychosis, neurosis, post-traumatic 
stress disorder (PTSD), and schizophrenia, by decision dated 
in July 1993.  The Veteran was notified that same month and 
although he submitted a notice of disagreement and was sent a 
statement of the case, he did not appeal that decision.  

3.  The RO's July 1993 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder on any basis.

4.  In November 2001, the Veteran filed the current claim 
seeking to reopen the claim of service connection for an 
acquired psychiatric disorder, claimed as psychosis.

5.  Evidence received since the RO's July 1993 decision, 
which consists of contemporaneous medical evidence and the 
Veteran's written statements, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision that found that no new and 
material evidence had been received to reopen the Veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, claimed as psychosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

While a notice letter in response to this claim was sent to 
the Veteran in April 2002, prior to the initial adjudication 
of the claim, this notice was deficient.  Pursuant to the 
Board's remand instructions, a corrective letter was sent to 
the Veteran in March 2009, which notified the Veteran of the 
need to submit new and material evidence and met the 
requirements of Kent.  The letter addressed the underlying 
claim of service connection by stating what evidence and 
information was necessary to substantiate the claim and 
describing the respective responsibilities of VA and the 
Veteran in obtaining such. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the notice to the Veteran did not include a 
discussion of VA policies and procedures in assigning 
effective dates and evaluations, such omission is harmless in 
light of the decision below.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the notice letter provided to the Veteran in 
March 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The claim was then 
readjudicated in a May 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Veteran was afforded a full and fair opportunity to 
meaningfully participate in his claim.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records, private 
treatment records and records from the Social Security 
Administration.  A specific VA medical opinion or examination 
is not needed to consider whether the Veteran has submitted 
new and material evidence but, rather, the Board has reviewed 
all the evidence submitted to the claims file since the last 
final denial.  Therefore, a remand for a VA opinion or 
examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Reopening a claim for service connection for an acquired 
psychiatric disorder

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).  This version of the regulation became 
effective in August 2001.  As the Veteran filed his claim in 
November 2001, this version of 38 C.F.R. § 3.156(a) is 
applicable in this case.  

Historically, the Veteran filed an initial claim in August 
1978 for a "nervous condition" as a result of a 1968 Jeep 
accident.  This claim was denied and he was notified in 
September 1978 but did not appeal.  Subsequently, he has 
filed multiple unsuccessful psychiatric claims based on new 
and material evidence.  These were denied since any 
additional evidence submitted consisted of contemporaneous 
medical records showing treatment for psychiatric complaints, 
which were cumulative.  

Most recently, the RO found that no new and material evidence 
had been received for service connection for various 
psychiatric disorders, including psychosis, neurosis, PTSD, 
and schizophrenia, by decision dated in July 1993.  The RO 
considered VA records dated in 1993, and service personnel 
records.  The Veteran was notified that same month, and he 
submitted a notice of disagreement.  He was sent a statement 
of the case, but he did not timely appeal that decision.  
This is the last final denial on the issue. 

In November 2001, the Veteran filed the current claim seeking 
to reopen the claim of service connection for an acquired 
psychiatric disorder.  He maintained, in essence, that he 
developed a psychosis as the result of a Jeep accident while 
on active duty.

Evidence submitted since the July 1993 denial includes 
various written statements submitted by the Veteran himself.  
In effect, he maintains that he developed a psychosis as a 
result of a Jeep accident in service.  He contends that he 
continues to have psychiatric problems.  Although the 
statements were written since the July 1993 decision, this 
evidence is basically the same arguments that the Veteran has 
maintained since the 1970s.  A simple reiteration of the 
facts is not sufficient to reopen a previously denied claim.  
While the Board has presumed the Veteran's statements to be 
credible for the purpose of determining whether new and 
material evidence has been submitted, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, they are either repetitive of previous 
statements made which were previously considered by VA, and 
therefore not new, or not so significant that they must be 
considered in order to fairly decide the merits of the 
Veteran's claim.  There is no evidence that the Veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Accordingly, the Board concludes that the Veteran's written 
statements are not "new" and "material" to reopen his claim 
as required under the applicable statutory and regulatory 
provisions.

Various private and VA outpatient medical records have been 
submitted since July 1993 showing on-going treatment for, 
among other things, psychiatric disorders.  Also added to the 
file are records from Social Security Administration dated in 
1998 and 1999, as well as VA records dated in 2001, and VA 
records dated from 1992 to 2008.  This evidence is cumulative 
and reflects recent treatment for a psychiatric disorder.  
This was established in the prior record.  None of the 
treating physicians, or medical reports however, addressed 
the issue of a relationship between the Veteran's psychiatric 
complaints and military service.  In this regard, the Court 
has held that additional evidence which consists of records 
of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See 
Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. 
Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The additional 
evidence demonstrates that the Veteran has continued to be 
treated for a psychiatric disorder.  However, the additional 
evidence does not include a competent medical nexus of the 
currently diagnosed psychiatric disorder to service.  As 
such, this evidence submitted since the RO's last final 
decision does not relate to an unestablished fact necessary 
to substantiate his claim.

Although the Veteran continues to assert a relationship 
between his current symptoms and service, there is simply no 
additional competent medical evidence to support his 
contentions.  In sum, the Board finds that the additional 
evidence submitted since the July 1993 decision is not new 
and material, and does not serve to reopen the Veteran's 
claim of entitlement to service connection an acquired 
psychiatric disorder.  Accordingly, the July 1993 rating 
decision is final, and the Veteran's claim to reopen must be 
denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for an acquired psychiatric 
disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


